DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/978,904 filed 09/08/2020 in which claims 40-59 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 41, 43-49, 51-57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2013/0170362 A1) in view of Wang et al (US 2018/0368037 A1).

Regarding claim 40, Futaki teaches a method comprising: 
receiving, by a controller, a set of data related to a determination of optimal settings (Futaki: Fig. 1, Fig. 9A, [0089]-[0090], SON server/controller receives data from eNB1 for optimization and load balancing, [0085], see also Figs 4, 5 and 8),
determining, by the controller, at least one modification to at least one parameter of operation to be performed by a radio access network node and communicating, by the controller, the determined at least one modification (Futaki: Figs.1-2, [0091]-[0108] SON server sends radio parameters change information to the eNB1 for optimization of coverage or load balancing, [0085], see also Figs 4, 5 and 8).
Futaki does not explicitly disclose inter-frequency load-balancing.
Wang teaches performing inter-frequency load-balancing (Wang: Figs. 1, 2 and 8;   [0082], distribution management component 120 performing inter-frequency load-balancing for handover).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki wherein the controller determines the parameters for inter-frequency load-balancing as disclosed by Wang to provide a system for load balancing for improved user equipment throughput (Wang: Abstract). 

 Regarding claim 48, Futaki teaches an apparatus (Futaki: Fig. 9A: SON server), comprising: at least one processor; and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
receive a set of data related to a determination of optimal settings (Futaki: Fig. 1, Fig. 9A, [0089]-[0090], SON server/controller receives data from eNB1 for optimization and load balancing, [0085], see also Figs 4, 5 and 8); determine at least one modification to at least one parameter of operation to be performed by a radio access network node; and communicate the determined at least one modification  (Futaki: Figs.1-2, [0091]-[0108] SON server sends radio parameters change information to the eNB1 for optimization of coverage or load balancing, [0085], see also Figs 4, 5 and 8).
Futaki does not explicitly disclose inter-frequency load-balancing.
Wang teaches performing inter-frequency load-balancing (Wang: Figs. 1, 2 and 8;   [0082], distribution management component 120 performing inter-frequency load-balancing for handover).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki wherein the controller determines the parameters for inter-frequency load-balancing as disclosed by Wang to provide a system for load balancing for improved user equipment throughput (Wang: Abstract). 
 
Regarding claim 57, Futaki teaches an apparatus (Futaki: Fig. 9A: eNB1), comprising: at least one processor; and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
provide a set of data related to a determination of optimal settings (Futaki: Fig. 1, Fig. 9A, [0089]-[0090], eNB1 send data to SON server/controller receives for optimization and load balancing, [0085], see also Figs 4, 5 and 8).; and 
receive at least one modification to at least one parameter (Futaki: Figs.1-2, [0091]-[0108] SON server sends radio parameters change information to the eNB1 for optimization of coverage or load balancing, [0085], see also Figs 4, 5 and 8).
Futaki does not explicitly disclose inter-frequency load-balancing.
Wang: Figs. 1, 2 and 8;   [0082], distribution management component 120 performing inter-frequency load-balancing for handover).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki wherein the controller determines the parameters for inter-frequency load-balancing as disclosed by Wang to provide a system for load balancing for improved user equipment throughput (Wang: Abstract). 

Regarding claims 41 and 49,  Futaki in view of Wang  teaches receiving policy inputs regarding how the inter-frequency load-balancing operation should operate (Wang: [0069]-[0070]; [0082] performing the inter-frequency load balancing based on resource utilization/load exceeding a threshold (=policy)).  

Regarding claims 43 and 51, Futaki in view of Wang  teaches wherein the set of data comprises at least one of: a load metric of at least one cell, a per user equipment statistic, a per bearer statistic, a downlink and uplink throughput of the user equipment of at least one cell, an indication of a current number of radio resource control connected user equipments in at least one cell, or information related to a user Futaki: Fig. 1, 9A; [0089], SON server receive users measurement results, see also Figs. 4, 5 and 8).
  
Regarding claims 44 and 52, Futaki in view of Wang  teaches wherein the communicating by the controller comprises at least one of: a command to influence a level of intensity and a direction, 3Docket No. NC105033-US-PCT Customer No. 73658 an indication of a direction and/or a magnitude of an offload, an increase/decrease indication for a threshold, a command influencing calculation of load metrics, a command influencing selection of candidate user equipments for inter-frequency load-balancing, a command influencing selection of cells for which inter-frequency load-balancing should be invoked or triggered, a command for influencing selection of target cells for inter-frequency load- balancing, and an indication of at least one class of user equipments to which commands should be applied (Futaki: Fig. 1; [0056], [0085], [0089] adjust radio parameters such as handover parameters, see also [0072], [0115], [0137]…).  

Regarding claims 45 and 53, Futaki in view of Wang teaches wherein the policy inputs comprise at least one of: a desired behavior under low and high load Wang: [0069]-[0070]; [0082] performing the inter-frequency load balancing based on resource utilization/load exceeding a threshold (=policy), a desired behavior of load distribution across carriers, a desired behavior for specific types of traffic, or a specified objective function that the controller should achieve.  

Regarding claims 46 and 54, Futaki in view of Wang teaches wherein the at least one modification comprises at least one of: adjusting weights, coefficients, parameters, or factors to be used in a calculation of a load metric for at least one cell, updating a condition for initiating or exiting inter-frequency load-balancing, updating a selection of user equipment criteria, and updating a selection of target cells criteria (Futaki: Fig. 1; [0056], [0085], [0089] adjust radio parameters such as handover parameters for optimization and/or handover, see also [0072], [0115], [0137]…).  

Regarding claims 47 and 55, Futaki in view of Wang teaches wherein the at least one modification comprises at least one of: evaluating a load metrics for at least one cell, 4Docket No. NC105033-US-PCT Customer No. 73658 determining whether to initiate or exit inter-frequency load-balancing based on whether a condition for initiating or exiting inter-frequency load-balancing has been satisfied, and selecting at least one candidate target cell for handover of at least one user equipment for load-balancing purposes (Futaki: Fig. 1; [0056], [0085], [0089] adjust radio parameters such as handover parameters for optimization or handover or load balancing, see also [0072], [0115], [0137]…).  

Regarding claim 56, Futaki in view of Wang teaches wherein the at least one modification comprises at least one of: selecting at least one candidate user equipment for obtaining measurements, and selecting at least one target user equipment to handover for load-balancing purposes (Futaki: Figs. 1, 4, 5 and 8; [0056], [0085], [0089] adjust radio parameters such as handover parameters for optimization and/or handover, see also [0072], [0115], [0137]…).  
 
Regarding claim 59, Futaki in view of Wang teaches wherein the modifications are received over interface B 1 (Futaki: Fig. 9A; Fig. 1, [0089] SON communication adjustment information to eNB1 via an interface).
Claims 42, 50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2013/0170362 A1) in view of Wang et al (US 2018/0368037 A1) in further view of Sirotkin et al (US 2020/0178326 A1).

Regarding claims 42, 50 and 58, Futaki in view of Wang does not explicitly disclose negotiating a functional split of inter-frequency load-balancing.  
	Sirotkin teaches negotiating a functional split of inter-frequency load-balancing (Sirotkin: [0157]-[0158], [0192] providing functional split wherein load balancing is performed in CU-C).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki in view of Wang by negotiating a functional split of inter-frequency load-balancing as disclosed by Sirotkin to provide a system for load balancing (Sirotkin: [0192]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478